Citation Nr: 1421842	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  07-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by bilateral leg and hip pain.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active service from November 1976 to November 1979. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded these claims to the RO for additional development in December 2010 and December 2011. 

During the course of this appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  The RO acknowledged this hearing request and scheduled the Veteran for such a hearing, but prior to the date of the hearing, he submitted a written request to cancel it.

In January 2013, the Board denied the Veteran's service connection claim for a disability manifested by bilateral leg and hip pain.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims ("Court"), and in an October 2013 Order, the Court granted the parties' September 2012 Joint Motion for Remand ("Joint Motion"), and vacated the Board's January 2013 decision based on an inadequate statement of reasons or bases for rejecting lay statements regarding the Veteran's claim.  The Court then remanded the matter to the Board for action consistent with the findings of the Joint Motion.  


FINDING OF FACT

The probative medical evidence does not substantiate a finding that the current hip and low back disabilities were incurred in or aggravated by service, or that arthritis of the hips manifested to a compensable degree within a year of the Veteran's discharge from active service.


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by bilateral leg and hip pain, characterized as bilateral hip arthritis and degenerative disc disease of the lumbar spine, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.



VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The VCAA and its implementing regulations provide that VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim. As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice under the VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).

VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In this case, the RO provided the Veteran with notice letters dated in October 2005, March 2006, May 2006, December 2010, and December 2011.  See also, Memoranda dated April 2006 and September 2011 and Remands dated December 2010 and December 2011.  These documents satisfy the content requirements noted above.  In these letters, the RO notified the Veteran of the evidence needed to substantiate the claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  After all notice was provided to the Veteran, the RO readjudicated the claim in a July 2012 supplemental statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007). 

The RO secured and associated with the claims file all post-service records the Veteran identified as being pertinent to his claim, including VA treatment records and information from SSA, and his service personnel file.  Despite contacting the National Personnel Records Center (NPRC) and Madigan Army Hospital in Washington, the RO was unable to secure the Veteran's service treatment records.  VA has a heightened obligation to explain its findings and conclusions and to consider the benefit- of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The RO informed the Veteran that it had been unsuccessful in obtaining a copy of his service treatment records, including from Madigan Army Hospital and Fort Lewis Washington Army Hospital.  See April 2006 and September 2011 Memorandums.  The RO identified alternative evidence he could submit to establish that an in-service leg injury occurred as alleged and, after the Veteran submitted such evidence (multiple lay statements), informed the Veteran that it needed more detailed statements to substantiate the service incurrence element of his claim.  See December 2010 notice letter.   Because he did not identify any other medical or lay evidence that needed to be obtained in support of this claim, the RO could not further assist the Veteran in securing pertinent evidence.  The RO made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. 

The RO also provided the Veteran with VA examinations of the legs, hips, and back (the report of which has been associated with the claims file) in July 2011, which resulted in a negative nexus opinion regarding the relationship of his current hip and low back disabilities o service.   During the July 2011 VA examinations, the examiner personally interviewed and examined the Veteran, including eliciting a history from him, conducted clinical testing, and provided an opinion with regard to the etiology of the Veteran's legs, hip, and back complaints.  The Board finds the July 2011 VA examination reports thorough and adequate.

In April 2014, the Veteran indicated that he did not have anything else to submit in support of his appeal and asked that it be readjudicated immediately.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.


Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is among the chronic disabilities listed in 38 C.F.R. § 3.309(a), and may be established as a chronic disease diagnosed in service or on the basis of continuity of symptomatology.  Id. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis

The Veteran is currently diagnosed with disabilities manifested by bilateral leg and hip pain, characterized as mild degenerative arthritis of the hips and degenerative disc disease of the lumbar spine.  See post-service medical documents, including VA treatment records dated since 2004; reports of disability determinations dated February and March 2008; and reports of VA spine and joints examinations conducted in November 2011.

The Veteran attributes these current disabilities to service.  Specifically, he asserts that, during service in March 1978, he injured his legs when he was tackled in a football game; that this injury necessitated a month of treatment, including physical therapy, and resulted in the Veteran being placed on limited duty for two weeks.  The Veteran asserts that since 1990, residuals of the in-service injury have necessitated additional treatment at VA. 

As indicated, his service treatment records are unavailable.  

In support of his claim, the Veteran submitted identical statements from M.W., I.C. and V.T. indicating that they knew the Veteran injured his legs playing football during active duty around 1977 or 1978 and that the Veteran underwent physical therapy to learn to walk again.  Each person presented the same statement, with the exception of their respective signatures and phone numbers.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In Jandreau, the Federal Circuit provided an example stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical question such as a form of cancer. Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.  For example, the Veterans Court has held that varicose veins that have become visibly tortuous or dilated are observable by lay people and because varicose veins may be diagnosed by these unique and readily identifiable features, the determination that the layperson has varicose veins is not one restricted to medical experts.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  This case echoed the Veterans Court's explanation as to the foundation necessary to support lay testimony in Layno v. Brown, 6 Vet. App. 465 (1994).  In Layno, the Court explained that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness."  Id. at 470. 

Common to these cases is that a layperson is competent to provide evidence that is based upon that person's observations and personal knowledge.  It requires no specialized knowledge to observe a broken bone or tortuous and dilated veins, to describe personally observed symptoms, or to hear and repeat the words of a medical professional relating a diagnosis. 

In this case, a foundation has not been presented to establish the competency of the lay statements authored by M.W., I.C., or V.T.  These laypersons indicated that they "knew" the Veteran had injured his legs while playing football in service, but did not give any indication as to how they knew that information.  From the statements alone, it is unclear whether those persons were fellow service members and actually observed the Veteran's injury during service, or whether they are his friends or family members and was told by someone that the Veteran injured his legs during service.   The Veteran did not supply any additional information as requested in the December 2010 notice letter.  The lay statements authored by M.W., I.C. and V.T., without more, are not competent evidence to establish the incurrence of a leg injury during service.  Because competency has not been established, the question of credibility of those statements need not be analyzed.

Nevertheless, the Veteran, as a layperson, is competent to report having injured his legs during an in-service football game because that he can competently attest to events that he has first-hand knowledge of.  The Board also has no reason to doubt the credibility of his statement.

Notably, the only competent medical opinion of record that addresses the etiology of the Veteran's current disability is unfavorable to the claim.  In this regard, the examiner who conducted a July 2011 VA spine and joints examination concluded that the Veteran's hip arthritis and disc disease of the lumbar spine are less likely related to service.  The examiner attached medical significance to the lack of a relationship between the hip arthritis and lumbar spine disc disease on the following bases: (1) The Veteran did not report or denied hip and lumbar pain between the time of the football injury and the onset (approximately three decades later); (2) during the examination, he reported that the pain resolved one or two weeks after the injury; and (3) there is no evidence of record of continued care during the interim period.  The examiner was unable to relate the Veteran's current disabilities to the single football incident as described by the Veteran.  

The July 2011 VA medical opinion is adequate for evaluation purposes and highly probative.  Specifically, during the July 2011 VA examination, the examiner interviewed the Veteran, conducted a physical examination, and reviewed the claims file which did not include the Veteran's STRs, but did include the lay statements and a DA Form 3349 which shows that in October 1978, he was placed on limited duty due to a "wrenched" right knee.  Significantly, the examiner specifically took into account the Veteran's report of having injured his legs during an in-service football game.  

In addition, the July 2011 VA examiner has the requisite medical expertise to render a medical opinion regarding the etiology of the current disabilities and had sufficient facts and data on which to base the conclusion.  On the contrary, the Veteran, as a layperson, is not competent to provide an opinion on a medical matter.    As such, the Board assigns great probative weight to the July 2011 VA opinion.  The Veteran has not submitted a medical opinion refuting that of the VA examiner. 

Service connection for arthritis of the hips based on continuity of symptomatology is for consideration, as it is a chronic disease listed in 38 C.F.R. § 3.309(a). The Veteran has not specifically asserted a continuity of symptomatology of hip arthritis since service, and the first x-ray evidence of hip arthritis is not shown until decades after service separation.  This multi-year gap between treatments is one factor, among others, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  In addition, x-ray evidence of degenerative changes of the hips was only shown to be mild in nature in July 2011, approximately thirty-two years after service discharge.    

The medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of hip arthritis since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.  

The Veteran's current diagnosis of degenerative disc disease of the lumbar spine is not for consideration based on continuity of symptomatology because it is not listed as a chronic disease under 38 C.F.R. § 3.309(a).  SSA determined that the Veteran is disabled under SSA regulations due to disc disease of the lumbar spine, in pertinent part.  However, a SSA determination is evidence to be weighed and considered by VA, but is not binding upon VA because the criteria used by the SSA in such a decision are not the same as VA criteria.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The preponderance of the evidence is against the Veteran's service connection claim, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2013).  Thus, the claim will be denied.

ORDER

The appeal is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


